DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 recites a display device, comprising:
a substrate that includes a first area, a second area, and a bending area disposed between the first area and the second area;
a display active layer disposed on the first area of the substrate and that displays an image;
a polarization layer disposed on the display active layer;
a protective Layer that contacts an end of the polarization layer-and covers the bending area and a part of the second area of the substrate;

a supporting member disposed under the substrate, and that has an opening that overlaps the bending area,
wherein the supporting member has a first portion that overlaps the polarization layer. and a second portion that extends from the end of the polarization layer toward the bending area and overlaps a portion of the protective layer, and
wherein the second part of the adhesive layer, the second part of the supporting member, and a part of protective layer overlap each other.

US PG Pub 2018/0217640 (“Nishikawa”), US PG Pub 2018/0197933 (“Son”), US PG Pub 2018/0047938 (“Kishimoto”), US PG Pub 2017/0294621 (“Higano”), US PG Pub 2017/0047547 (“Son’547”) and US PG Pub 2015/0137098 (“Tanaka”) are cited as being examples of relevant references in the art. The references disclose various embodiments for flexible OLED arrangements having protective layers over the bending portion of the flexible OLED arrangements. However, the references do not disclose, or suggest, all limitations claimed by Applicant. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 22-40 depend on Claim 21 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818